Citation Nr: 0115850	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  96-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for a right sacroiliac 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied an evaluation in 
excess of 10 percent for the veteran's right sacroiliac 
disorder.  In a subsequent decision, issued in January 1997, 
the veteran was assigned a 100 percent evaluation under 38 
C.F.R. § 4.30 (2000) from July 1996, with a 40 percent 
evaluation effective as of January 1997.  The effective dates 
of the veteran's assigned evaluations were changed in an 
August 1997 rating action, in which the RO assigned a 40 
percent evaluation as of April 1994, assigned a 100 percent 
evaluation under 38 C.F.R. § 4.30 as of July 1996, and 
reinstated the 40 percent evaluation as of August 1997.  As 
the 40 percent evaluation represents less than the maximum 
available under applicable diagnostic criteria, the veteran's 
claim for an increased evaluation remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board 
remanded this case back to the RO for further development in 
October 1998, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right sacroiliac disorder is productive of 
severe limitation of motion of the lower back, with painful 
motion and functional loss due to pain, but there is no 
evidence of a spinal fracture with demonstrable deformity, 
ankylosis, or pronounced degenerative disc disease.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's right sacroiliac disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5294 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that 
sufficient relevant facts have been properly developed in 
regard to the veteran's claim, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board would point out that the veteran has undergone 
comprehensive VA examinations, and the RO has made efforts to 
obtain all reported records of medical treatment.  In this 
regard, the Board is cognizant that the RO's July 2000 
Supplemental Statement of the Case contains a reference to VA 
vocational rehabilitation records and that such records are 
not presently included with the claims file.  However, in May 
2001, the Board contacted the RO for the purpose of locating 
these records, and the RO, after a search, indicated that 
these records could not be located.  

Moreover, the Board is satisfied that, in its December 2000 
Supplemental Statement of the Case, the RO notified the 
veteran of the type of evidence needed to support his claim.  
As such, there is no basis for a remand solely because this 
case was developed by the RO prior to the enactment of the 
VCAA's notice provisions.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

In a June 1980 rating decision, the RO granted service 
connection for a right sacroiliac disorder in view of in-
service treatment for low back pain and assigned a 20 percent 
evaluation, effective from July 1979.  However, in a June 
1982 rating decision, the RO reduced this evaluation to 10 
percent, effective from September 1982, in view of the 
findings of an April 1982 VA examination.

VA treatment records, beginning in April 1994, reflect 
continued treatment for low back pain.  Radiographic studies 
from April and July of 1995 showed status post posterior 
spinal fusion at L5-S1, without evidence of a fracture.  A 
January 1995 tomogram revealed an irregular lateral bony mass 
at the L5-S1 junction. 

In a March 1995 statement, Darko Florschutz, M.D., indicated 
that, based on x-rays and a bone scan, the veteran's back 
fusion area was not "broken" and that his pain was 
resulting from his muscles, ligaments, and some degenerative 
changes above the fusion area.

VA range of motion studies of the low back from July 1995 
revealed flexion to 20 degrees and extension to 5 degrees.   
A November 1995 computed tomography (CT) scan revealed 
unremarkable sacroiliac joints, status post left L5 
laminectomy and with a bone graft donor site of the posterior 
left iliac wing.  In July 1996, the veteran was hospitalized 
at a VA facility with a diagnosis of right sacroiliac joint 
dysfunction and underwent a right sacroiliac joint fusion.  
He was noted to have done well postoperatively. Subsequently, 
several radiologic studies from September and October of 1996 
revealed incomplete fusion of the right sacroiliac joint 
arthrodesis.  The July 1996 operation served as the predicate 
for the assignment of a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 (2000).

In December 1996, the veteran underwent a VA spine 
examination, during which he complained of pain with motion 
of the back, as well as with prolonged standing and sitting.  
The examination revealed flexion to 45 degrees, extension to 
zero degrees, bilateral rotation to 5 degrees, right 
abduction to 5 degrees, and left abduction to 10 degrees.  
The veteran complained of back pain with all extremes of back 
motion, as well as with right straight leg raising.  There 
was no evidence of tenderness, deformity, or extremity 
atrophy.  In rendering diagnoses, the examiner noted that the 
veteran's back pain significantly limited his functional 
ability, primarily as a result of limitation of motion of the 
back due to pain on use.  In view of this evidence, the RO, 
in a January 1997 rating decision, increased the veteran's 
underlying evaluation to 40 percent, effective from the 
discontinuance of the temporary 100 percent evaluation in 
January 1997.  This effective date was subsequently changed 
to April 1994 in an August 1997 rating decision.

A March 1997 statement from a private physical therapist 
indicates that the veteran did not have the physical 
capability to work as a "parts" person; he could handle ten 
to 15 pounds but would not be able to tolerate repeated 
squatting, bending, or reaching.  Similarly, in a September 
1997 statement, a VA doctor noted that the veteran was still 
in convalescence for his back and would be able to return to 
work no earlier than October 1997.  

The veteran underwent a second VA spine examination in June 
1998, during which he complained of continued right 
sacroiliac pain and noted that he had not been employed since 
1996.  The examination revealed flexion to 23 degrees, 
extension to 15 degrees, right lateral bending to 20 degrees, 
left lateral bending to 30 degrees, left lateral rotation to 
40 degrees, and right lateral rotation to 15 degrees.  These 
motions were accompanied by sharp pain in the right 
sacroiliac area.  In rendering a diagnosis, the examiner 
noted that the veteran's disability was a permanent problem, 
barring further surgery in the right sacroiliac area, and 
that his right sacroiliac pain restricted his range of 
motion.  

Subsequent VA treatment records from 1998 and 1999 reflect 
continued complaints of low back symptoms, and the veteran 
was noted to be taking Tramadol.

In October 2000, the veteran underwent a third VA spine 
examination, during which he complained of progressively 
worsening back pain.  The examination revealed some scoliosis 
with convexity to the right and no evident muscle spasm.  
Range of motion testing revealed flexion to 10 degrees, no 
extension, and bilateral lateral flexion to 5 degrees.  The 
examiner characterized the veteran's limited range of motion 
as a direct result of his sacroiliac joint pain and noted 
that this pain did limit his functional ability and resulted 
in "his inability to work in his usual trade."  
Additionally, the examiner noted excess pain with range of 
motion testing.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's right sacroiliac 
disability at the maximum 40 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294 (2000), which contemplates 
severe sacroiliac injury and weakness.  The Board has thus 
considered other diagnostic codes in determining whether a 
higher evaluation might be in order.

In the case at hand, the Board observes that the veteran has 
severely limited range of motion of the low back, and this 
motion has been shown to be accompanied by pain and 
functional loss.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  However, 
Diagnostic Code 5292 permits no more than a 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  The only other diagnostic codes allowing for an 
evaluation in excess of 40 percent concern a vertebral 
fracture with demonstrable deformity, ankylosis, and 
intervertebral disc syndrome, but none of these particular 
disabilities has been shown in this case.  Specifically, 
there is no evidence of residuals of a vertebral fracture 
with demonstrable deformity (the criteria for an additional 
10 percent under Diagnostic Code 5285); complete bony 
fixation of the spine at a favorable angle (the criteria for 
a 60 percent evaluation under Diagnostic Code 5286); 
unfavorable ankylosis of the lumbar spine (the criteria for a 
50 percent evaluation under Diagnostic Code 5289); or 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief (the 
criteria for a 60 percent evaluation under Diagnostic Code 
5293).

In short, the evidence of record presents no basis for an 
evaluation in excess of 40 percent for a right sacroiliac 
disorder, and the preponderance of the evidence is therefore 
against the veteran's claim for that benefit.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 
  
Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right sacroiliac disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the VA doctor who examined 
the veteran in October 2000 found that his sacroiliac 
disorder precluded his previous work as a "parts" person, 
there has been no showing of record that this disorder would 
prevent work of a more sedentary nature.  Moreover, the Board 
notes that the veteran was awarded a temporary 100 percent 
evaluation following his 1996 back surgery.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
right sacroiliac disorder is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

